i          i     i                                                                          i        i       i




                                   MEMORANDUM OPINION

                                           No. 04-10-00595-CV

                         IN RE Steve HASTINGS and Henry BLACKMON

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: August 25, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 18, 2010, relators filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relators’ petition for writ of mandamus and is of the

opinion that relators are not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX . R. APP . P. 52.8(a).



                                                                     PER CURIAM




           1
          … This proceeding arises out of Cause No. 2009-CVE-1283-D2, styled Bertha Benitez, et al. v. Coastal
Transport, et al., and 2009-CVE-1283-A-D2, styled Joseph Monahan v. Steve Hastings, et al., pending in the 111th
Judicial District Court, W ebb County, Texas, the Honorable Raul Vasquez presiding.